
	

114 HR 1105 : Death Tax Repeal Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS
		1st Session
		H. R. 1105
		IN THE SENATE OF THE UNITED STATES
		April 20, 2015ReceivedAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the estate and generation-skipping transfer
			 taxes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Death Tax Repeal Act of 2015. 2.Repeal of estate and generation-skipping transfer taxes (a)Estate tax repealSubchapter C of chapter 11 of subtitle B of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					2210.Termination
 (a)In generalExcept as provided in subsection (b), this chapter shall not apply to the estates of decedents dying on or after the date of the enactment of the Death Tax Repeal Act of 2015.
 (b)Certain Distributions From Qualified Domestic TrustsIn applying section 2056A with respect to the surviving spouse of a decedent dying before the date of the enactment of the Death Tax Repeal Act of 2015—
 (1)section 2056A(b)(1)(A) shall not apply to distributions made after the 10-year period beginning on such date, and
 (2)section 2056A(b)(1)(B) shall not apply on or after such date.. (b)Generation-Skipping transfer tax repealSubchapter G of chapter 13 of subtitle B of such Code is amended by adding at the end the following new section:
				
 2664.TerminationThis chapter shall not apply to generation-skipping transfers on or after the date of the enactment of the Death Tax Repeal Act of 2015..
			(c)Conforming amendments
 (1)The table of sections for subchapter C of chapter 11 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
					
						
							Sec. 2210. Termination..
 (2)The table of sections for subchapter G of chapter 13 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 2664. Termination..
 (d)Effective DateThe amendments made by this section shall apply to the estates of decedents dying, and generation-skipping transfers, on or after the date of the enactment of this Act.
			3.Modifications of gift tax
 (a)Computation of gift taxSubsection (a) of section 2502 of the Internal Revenue Code of 1986 is amended to read as follows:  (a)Computation of tax (1)In generalThe tax imposed by section 2501 for each calendar year shall be an amount equal to the excess of—
 (A)a tentative tax, computed under paragraph (2), on the aggregate sum of the taxable gifts for such calendar year and for each of the preceding calendar periods, over
 (B)a tentative tax, computed under paragraph (2), on the aggregate sum of the taxable gifts for each of the preceding calendar periods.
							(2)Rate schedule
							
								
									
										If the amount with respect to which the tentative tax to be computed is:The tentative tax is:
										Not over $10,00018% of such amount.
										Over $10,000 but not over $20,000$1,800, plus 20% of the excess over $10,000.
										Over $20,000 but not over $40,000$3,800, plus 22% of the excess over $20,000.
										Over $40,000 but not over $60,000$8,200, plus 24% of the excess over $40,000.
										Over $60,000 but not over $80,000$13,000, plus 26% of the excess over $60,000.
										Over $80,000 but not over $100,000$18,200, plus 28% of the excess over $80,000.
										Over $100,000 but not over $150,000$23,800, plus 30% of the excess over $100,000.
										Over $150,000 but not over $250,000$38,800, plus 32% of the excess of $150,000.
										Over $250,000 but not over $500,000$70,800, plus 34% of the excess over $250,000.
										Over $500,000$155,800, plus 35% of the excess of $500,000..
 (b)Treatment of certain transfers in trustSection 2511 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (c)Treatment of certain transfers in trustNotwithstanding any other provision of this section and except as provided in regulations, a transfer in trust shall be treated as a taxable gift under section 2503, unless the trust is treated as wholly owned by the donor or the donor’s spouse under subpart E of part I of subchapter J of chapter 1..
			(c)Lifetime gift exemption
 (1)In generalParagraph (1) of section 2505(a) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (1)the amount of the tentative tax which would be determined under the rate schedule set forth in section 2502(a)(2) if the amount with respect to which such tentative tax is to be computed were $5,000,000, reduced by.
 (2)Inflation adjustmentSection 2505 of such Code is amended by adding at the end the following new subsection:  (d)Inflation adjustment (1)In generalIn the case of any calendar year after 2011, the dollar amount in subsection (a)(1) shall be increased by an amount equal to—
 (A)such dollar amount, multiplied by (B)the cost-of-living adjustment determined under section 1(f)(3) for such calendar year by substituting calendar year 2010 for calendar year 1992 in subparagraph (B) thereof.
 (2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $10,000, such amount shall be rounded to the nearest multiple of $10,000..
				(d)Conforming amendments
 (1)The heading for section 2505 of such Code is amended by striking Unified. (2)The item in the table of sections for subchapter A of chapter 12 of such Code relating to section 2505 is amended to read as follows:
					
						
							Sec. 2505. Credit against gift tax..
 (3)Section 2801(a)(1) of such Code is amended by striking section 2001(c) as in effect on the date of such receipt and inserting section 2502(a)(2). (e)Effective dateThe amendments made by this section shall apply to gifts made on or after the date of the enactment of this Act.
			(f)Transition rule
 (1)In generalFor purposes of applying sections 1015(d), 2502, and 2505 of the Internal Revenue Code of 1986, the calendar year in which this Act is enacted shall be treated as 2 separate calendar years one of which ends on the day before the date of the enactment of this Act and the other of which begins on such date of enactment.
 (2)Application of section 2504(b)For purposes of applying section 2504(b) of the Internal Revenue Code of 1986, the calendar year in which this Act is enacted shall be treated as one preceding calendar period.
 4.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
		
	Passed the House of Representatives April 16, 2015.Karen L. Haas,Clerk
